                                          Case 4:19-cv-03936-YGR Document 20 Filed 06/25/20 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         LEWIS W. JOHNSON,
                                   4                                                          Case No. 19-cv-03936-YGR (PR)
                                                         Plaintiff,
                                   5                                                          (9th Cir. Case No. 20-16060)
                                                  v.
                                   6                                                          ORDER REVOKING IN FORMA
                                         PATRICIA HERNANDEZ,                                  PAUPERIS STATUS AND DENYING
                                   7                                                          PENDING MOTIONS AS
                                                         Defendant.                           UNNECESSARY
                                   8

                                   9
                                               This closed federal civil rights action, which is currently on appeal, was filed by a pro se
                                  10
                                       state prisoner. Plaintiff has filed an application for a certificate of appealability (“COA”) and a
                                  11
                                       request for preparation of transcripts on appeal. Dkts. 15, 18. However, a COA formerly known
                                  12
Northern District of California




                                       as a certificate of probable cause to appeal, is only required in a habeas corpus proceeding. See 28
 United States District Court




                                  13
                                       U.S.C. § 2253(c). Therefore, Plaintiff’s request for a COA is DENIED as unnecessary. Dkt. 15.
                                  14
                                       Meanwhile, Plaintiff’s request for preparation of transcripts on appeal is more properly brought
                                  15
                                       directly in the Court of Appeals. Therefore, that request is DENIED without prejudice to bringing
                                  16
                                       directly in the Court of Appeals. Dkt. 18.
                                  17
                                               The Court of Appeals has referred the matter to this Court for a determination whether
                                  18
                                       Plaintiff’s in forma pauperis (“IFP”) status should continue for this appeal. This Court determines
                                  19
                                       that it should not. There are no valid grounds on which an appeal can be based. Consequently,
                                  20
                                       the Court certifies that any appeal taken from the order of dismissal and judgment of this action
                                  21
                                       will not be taken in good faith and is therefore frivolous. Fed. R. App. P. (“FRAP”) 24(a)(3)(A);
                                  22
                                       Ellis v. United States, 356 U.S. 674, 674-75 (1958); Hooker v. American Airlines, 302 F.3d 1091,
                                  23
                                       1092 (9th Cir. 2002). Accordingly, Plaintiff’s IFP status is hereby REVOKED. The Clerk of the
                                  24
                                       Court shall forthwith notify Plaintiff and the Court of Appeals of this order. See FRAP 24(a)(4).
                                  25
                                       Plaintiff may file a motion for leave to proceed IFP on appeal in the Court of Appeals within thirty
                                  26
                                       days after service of notice of this order. See FRAP 24(a)(5). Any such motion “must include a
                                  27
                                       copy of the affidavit filed in the district court and the district court’s statement of reasons for its
                                  28
                                          Case 4:19-cv-03936-YGR Document 20 Filed 06/25/20 Page 2 of 2




                                   1   action.” Id.

                                   2          This Order terminates Docket Nos. 15 and 18.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 25, 2020

                                   5                                                ______________________________________
                                                                                    YVONNE GONZALEZ ROGERS
                                   6                                                United States District Judge
                                   7

                                   8

                                   9     cc to US Court of Appeals via email

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
